DISSENTING OPINION
MILLER, J,
dissenting:
I concur as to the effective date of the appointment but dissent as to the insufficiency of the record of service furnished to the Civil Service Commission, for the reason that I think that the provisions of §486-13 GC, as interpreted and applied in the case of State, ex rel. Artman v McDonough, 132 Oh St 47, were sufficiently met. In that case, as in the case at bar, the record of service consisted merely of conclusions of fact which were supported by no evidence relating to the character of the work performed by the employee.